DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “new” in claim 7is a relative term which renders the claim indefinite. The term “new” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the “physical-layer control signaling format” is unclear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,10,13, and 15 of U.S. Patent No. 11,012,902 (referred to as P902). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
Claim 1 merely broadens the scope of claim 1 of P902.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 2:	Claim 2 is disclosed in claim 1 of P902.
Re claim 3: 	Claim 3 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the mobile station.
Re claim 4:	Claim 4 is disclosed in claim 2 of P902.
Re claim 5:	Claim 5 is disclosed in claim 3 of P902.
Re claim 6:	Claim 6 is disclosed in claim 3 of P902.
Re claim 7: 	Claim 7 is disclosed in claim 4 of P902.
Re claim 8: 	Claim 8 is disclosed in claim 7 of P902.
Re claim 9: 	Claim 9 is disclosed in claim 8 of P902.
Re claim 10: 	Claim 10 is disclosed in claim 10 of P902.
Re claim 12: 	Claim 12 is disclosed in claim 13 of P902.
Re claim 13: 	Claim 13 is disclosed in claim 15 of P902.
Re claim 14: 	Claim 14 is disclosed in claim 6 of P902.
Re claim 15: 	Claim 14 is disclosed in claim 3 of P902.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 17: 	Claim 17 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 18: 	Claim 18 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 19: 	Claim 19 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 20: 	Claim 20 is rejected on the same grounds of rejection set forth in claim 8.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,012,902 (referred to as P902) in view of Jeong (US 20170164310).
Re claim 11:
P902 does not explicitly disclose wherein sending, by the mobile station, the uplink data via the handover resource comprises: adopting, by the mobile station, a present Cyclic Prefix (CP) value to send the uplink data via the handover resource to enable the uplink data to reach the first network AP and the second network AP at the same time, wherein the present CP value is larger than a fixed threshold value.
Jeong discloses wherein sending, by the mobile station, the uplink data via the handover resource comprises: adopting, by the mobile station, a present Cyclic Prefix (CP) value to send the uplink data via the handover resource to enable the uplink data to reach the first network AP and the second network AP (Para.[0090]  Since the terminal performs uplink signal synchronization by advancing the uplink signal by the calculated TA value, the uncertainty due to the round-trip delay of the terminal disappears from the uncertainty of the signal reception time by the base station. In other words, it may be accomplished when the CP length is greater than the maximum value of the delay spread of the multi-path – where the maximum delay spread is “a fixed threshold value”). 
Jeong does not explicitly disclose at the same time. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the uplink transmissions in a coordinate multipoint arrive at the first and second AP at the same time.  
P902 and Jeong are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P902 to a CP value larger than a fixed value as taught by Jeong in order to increase the reliability and reduce overhead of the channel structure (Jeong Para.[0006-0007]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US 20170215117).
Re claim 1:
Kwon discloses determining, by a first network Access Point (AP), handover resource configuration information with a second network AP (Fig.1 ref. 106a); 
sending, by the first network AP, the handover resource configuration information to a mobile station (Fig.1 ref. 106b); and 
receiving, by the first network AP, handover indication information from the mobile station, the handover indication information indicating that the mobile station will be handed over (Fig.1 ref 114a and Para.[0065] Then, the terminal includes a measurement result obtained through the beam scanning process to perform a handover and sends the same to the serving base station 102 in operation 114a. Here, the measurement report message may include at least one or more of a mobile station (MS) ID, a Target base station (BS) ID, and a Target BS downlink (DL) TX Beam ID. Specifically, the MS ID means the identity of a terminal to perform a handover—i.e., the terminal 100).
receiving, by the first network AP, identification information of the second network AP sent by the mobile station (Fig.1 ref. 114a Target Base Station Identity);
determining, by the first network AP, that the mobile station will be handed over to the second network AP according to the handover indication information and the identification information (Para.[0066]  the ACK message may contain a handover indicator to identify that the ACK message is an ACK for handover).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6,8,9,12,13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Re claim 2:
Kwon discloses wherein after receiving, by the first network AP, the handover indication information from the mobile station, the method further comprises: sending, by the first network AP, first indication information to the mobile station, the first indication information indicating the mobile station to communicate with the first network AP and/or the second network AP (Fig.1 ref. 114b and Para.[0066]  the ACK message may contain a handover indicator to identify that the ACK message is an ACK for handover and Para.[0065]  Upon reception of the ACK message, the terminal 100 disconnects from the serving base station 102 and immediately performs a procedure to sync with the target base station 104 for downlink in operation 116. After the downlink sync, the terminal 100 waits to receive a handover admittance message that is to be transmitted from the target base station 104 and Fig.1 ref. 118 and Para.[0050]  That is, the terminal identifies the handover admittance message transmitted from the target base station 104 using the HO-RNTI value).
As shown above, Kwon discloses the source base station sends handover resource configuration information (HO-RNTI) and sends an indication of the handover.  Kwon does not explicitly disclose the indication is to communicate by using configuration indicated by the handover resource configuration information.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the indication would be to communicate using the configuration indicated by the resource configuration information because the configuration information contained within the handover resource configuration information is what is used to communicate with the target base station (Para.[0050]  That is, the terminal identifies the handover admittance message transmitted from the target base station 104 using the HO-RNTI value).
Re claim 3:
Kwon discloses acquiring, by a mobile station, handover resource configuration information sent by a first network Access Point (AP) (Fig.1 ref. 106a); 
sending, by the mobile station, handover indication information to the first network AP, the handover indication information indicating that the mobile station will be handed over (Fig.1 ref 114a and Para.[0065] Then, the terminal includes a measurement result obtained through the beam scanning process to perform a handover and sends the same to the serving base station 102 in operation 114a. Here, the measurement report message may include at least one or more of a mobile station (MS) ID, a Target base station (BS) ID, and a Target BS downlink (DL) TX Beam ID. Specifically, the MS ID means the identity of a terminal to perform a handover—i.e., the terminal 100).
sending, by the mobile station, identification information of the second network AP to the first network AP, such that the first network AP determines that the mobile station will be handed over to the second network AP according to the identification information and the handover indication information (Fig.1 ref. 114a Target Base Station Identity and Para.[0066]  the ACK message may contain a handover indicator to identify that the ACK message is an ACK for handover);
communicating, by the mobile station, with the first network AP and/or the second network AP (Fig.1 ref. 118 and Para.[0050]  That is, the terminal identifies the handover admittance message transmitted from the target base station 104 using the HO-RNTI value).
As shown above, Kwon discloses the source base station sends handover resource configuration information (HO-RNTI) and sends an indication of the handover.  Kwon does not explicitly disclose the indication is to communicate by using configuration indicated by the handover resource configuration information.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the indication would be to communicate using the configuration indicated by the resource configuration information because the configuration information contained within the handover resource configuration information is what is used to communicate with the target base station (Para.[0050]  That is, the terminal identifies the handover admittance message transmitted from the target base station 104 using the HO-RNTI value).
Re claim 4:
Kwon discloses receiving, by the mobile station, first indication information, which is sent by the first network AP according to the handover indication information, the first indication information indicating the mobile station to communicate with the first network AP and/or the second network AP by using the configuration indicated by the handover resource configuration information (Fig.1 ref. 114b and Para.[0066]  the ACK message may contain a handover indicator to identify that the ACK message is an ACK for handover and Para.[0065]  Upon reception of the ACK message, the terminal 100 disconnects from the serving base station 102 and immediately performs a procedure to sync with the target base station 104 for downlink in operation 116. After the downlink sync, the terminal 100 waits to receive a handover admittance message that is to be transmitted from the target base station 104 and Fig.1 ref. 118 and Para.[0050]  That is, the terminal identifies the handover admittance message transmitted from the target base station 104 using the HO-RNTI value), wherein
communicating, by the mobile station, with the first network AP and/or the second network AP by using the configuration indicated by the handover resource configuration information comprises: communicating, by the mobile station, with the first network AP and/or the second network AP by using the configuration indicated by the handover resource configuration information according to the first indication information (Fig.1 ref. 118 and Para.[0050]  That is, the terminal identifies the handover admittance message transmitted from the target base station 104 using the HO-RNTI value).
Re claim 5:
Kwon discloses wherein sending, by the mobile station, the handover indication information to the first network AP comprises: if the mobile station determines that the mobile station will be handover, sending the handover indication information to the first network AP (Para.[0065]  Then, the terminal includes a measurement result obtained through the beam scanning process to perform a handover and sends the same to the serving base station 102 in operation 114a. Here, the measurement report message may include at least one or more of a mobile station (MS) ID, a Target base station (BS) ID, and a Target BS downlink (DL) TX Beam ID. Specifically, the MS ID means the identity of a terminal to perform a handover—i.e., the terminal 100).
As shown above, Kwon discloses the mobile station sending a measurement report that includes information on a target base station to perform a handover.  Kwon does not explicitly disclose the mobile station determines.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mobile station determines the mobile station will be handed over because the measurement report is sent for the purpose of performing a handover (Para.[0065]  Specifically, the MS ID means the identity of a terminal to perform a handover—i.e., the terminal 100) and the mobile determines the handover condition is met (Para.[0054]  the terminal… identifies that, as the result of the measurement, handover conditions are met (hereinafter, referred to as ‘handover condition detection’)).
Re claim 6:
Kwon discloses determining, by the mobile station, whether the mobile station will be handed over according to a moving trajectory of the mobile station; or determining, by the mobile station, whether the mobile station will be handed over according to strength of a signal received from the first network AP; or determining, by the mobile station, whether the mobile station will be handed over according to the moving trajectory and moving speed of the mobile station (Para.[0054]  the terminal… identifies that, as the result of the measurement, handover conditions are met (hereinafter, referred to as ‘handover condition detection’) and Para.[0057]  Handover condition 2: where the signal from the serving base station has a smaller strength than a particular threshold); and 
Re claim 8:
Kwon discloses wherein acquiring, by the mobile station, the handover resource configuration information sent by the first network AP comprises: when the mobile station accesses to the first network AP, receiving the handover resource configuration information sent by the first network AP; or after the mobile station accesses to the first network AP, receiving the handover resource configuration information sent by the first network AP; or 112? b/c of sequence of this 112? when the mobile station will be handed over from the first network AP to the second network AP, receiving the handover resource configuration information sent by the first network AP (Para.[0047]  Referring to FIG. 1, according to an embodiment of the present disclosure, a serving base station 102 notifies a terminal 100 of an ID for handover-radio network temporary identity (HO-RNTI) of a neighbor base station when the terminal 100 first accesses a network).
Re claim 9:
Kwon discloses wherein the handover resource configuration information is sent by the first network AP through a system broadcast; or the handover resource configuration information is sent by the first network AP through control signaling (Para.[0047]  Further, the handover ID may be included in system information that is then broadcast from a base station to a terminal or may be included in a particular message (e.g., a Measurement Config) that may then be delivered to a corresponding terminal or it may be determined when a terminal is manufactured).
Re claim 12:
Kwon discloses wherein communicating with the first network AP and/or the second network AP comprises: receiving, by the mobile station, downlink data sent by the first network AP and/or the second network AP via the handover resource (Fig.4 ref. 518).
Re claim 13:
Kwon discloses wherein the mobile station is synchronized with the (Para.[0067]  Upon reception of the ACK message, the terminal 100 disconnects from the serving base station 102 and immediately performs a procedure to sync with the target base station 104 for downlink in operation 116).
As shown above, Kwon discloses the mobile station is synchronized with the second network AP immediately after handover. Kwon does not explicitly state the mobile station is synchronized with the first network AP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mobile station is synchronized with the first network AP before the handover is competed in order to receive downlink data from the first network AP.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 3.  Kwon discloses the mobile contains a sender, receiver, processor, and memory (Fig. 17).
Re claim 17: 	Claim 17 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 18: 	Claim 18 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 19: 	Claim 19 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 20: 	Claim 20 is rejected on the same grounds of rejection set forth in claim 8.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Alanara (US 20080233963).
Re claim 7:
As discussed above, Kwon meets all the limitations of the parent claim.
Kwon does not explicitly disclose wherein the first indication information is indicated by one or more reserved information bits of physical-layer control signaling; or the first indication information is indicated by a new allocated Radio Network Temporary Identity (RNTI); or the first indication information is indicated by a new physical-layer control signaling format.
Alanara discloses wherein the first indication information is indicated by one or more reserved information bits of physical-layer control signaling; or the first indication information is indicated by a new allocated Radio Network Temporary Identity (RNTI); or the first indication information is indicated by a new physical-layer control signaling format (Fig.4 ref. 413 Handover Command New C-RNTI). 
Kwon and Alanara are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon to include a new C-RNTI from a first AP as taught by Alanara in order to increase the reliability of HO signaling (Alanara Para.[0043]).

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Yu (US 20180124649).
Re claim 10:
As discussed above, Kwon meets all the limitations of the parent claim.
Kwon does not explicitly disclose wherein communicating with the first network AP and/or the second network AP comprises sending, by the mobile station, uplink data via the handover resource to enable the first network AP and/or second network AP to receive the uplink data.
Yu discloses wherein communicating with the first network AP and/or the second network AP comprises sending, by the mobile station, uplink data via the handover resource to enable the first network AP and/or second network AP to receive the uplink data (Fig.6 ref. 650 and 660 and Para.[0276]  According to this embodiment of the present disclosure, the information about the CTU resource includes information about at least one of a time-frequency resource, a code resource, or a pilot, CTU information, or the information about the contention access region). 
Kwon and Yu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon to include uplink data via a handover resource as taught by Yu in order to perform a grant-free transmission (Yu Para.[0002]).
Re claim 14:
As discussed above, Kwon meets all the limitations of the parent claim.
Kwon does not explicitly disclose wherein the handover resource comprises at least one of: location information of a physical time-frequency resource block, modulation and coding scheme information, configuration information of a reference signal or antenna configuration information.
Yu discloses wherein the handover resource comprises at least one of: location information of a physical time-frequency resource block, modulation and coding scheme information, configuration information of a reference signal or antenna configuration information (Fig.6 ref. 650 and 660 and Para.[0276]  According to this embodiment of the present disclosure, the information about the CTU resource includes information about at least one of a time-frequency resource, a code resource, or a pilot, CTU information, or the information about the contention access region). 
Kwon and Yu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon to include uplink data via a handover resource as taught by Yu in order to perform a grant-free transmission (Yu Para.[0002]).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jeong (US 20170164310).
Re claim 11:
As discussed above, Kwon meets all the limitations of the parent claim.
Kwon does not explicitly disclose wherein sending, by the mobile station, the uplink data via the handover resource comprises: adopting, by the mobile station, a present Cyclic Prefix (CP) value to send the uplink data via the handover resource to enable the uplink data to reach the first network AP and the second network AP at the same time, wherein the present CP value is larger than a fixed threshold value.
Jeong discloses wherein sending, by the mobile station, the uplink data via the handover resource comprises: adopting, by the mobile station, a present Cyclic Prefix (CP) value to send the uplink data via the handover resource to enable the uplink data to reach the first network AP and the second network AP (Para.[0090]  Since the terminal performs uplink signal synchronization by advancing the uplink signal by the calculated TA value, the uncertainty due to the round-trip delay of the terminal disappears from the uncertainty of the signal reception time by the base station. In other words, it may be accomplished when the CP length is greater than the maximum value of the delay spread of the multi-path – where the maximum delay spread is “a fixed threshold value”). 
Jeong does not explicitly disclose at the same time. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the uplink transmissions in a coordinate multipoint arrive at the first and second AP at the same time.  
Kwon and Jeong are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon to a CP value larger than a fixed value as taught by Jeong in order to increase the reliability and reduce overhead of the channel structure (Jeong Para.[0006-0007]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Choi (US 20160100374).
Re claim 15:
As discussed above, Kwon meets all the limitations of the parent claim.
Kwon does not explicitly disclose receiving, by the mobile station, second indication information sent by the first network AP, the second indication information comprising at least one of: synchronization information between the first network AP and the second network AP, speed information of the mobile station or moving trajectory information of the mobile station; and acquiring, by the mobile station, uplink synchronization information of the second network AP according to the second indication information.
Choi discloses receiving, by the mobile station, second indication information sent by the first network AP, the second indication information comprising at least one of: synchronization information between the first network AP and the second network AP, speed information of the mobile station or moving trajectory information of the mobile station; and acquiring, by the mobile station, uplink synchronization information of the second network AP according to the second indication information (Para.[0020]  transmitting, by a source base station, a request message requesting uplink synchronization information to a target base station according to a predetermined standard; receiving, by a source base station, a response message including synchronization information from the target base station in response to the request message; and transmitting, by a source base station, the received synchronization information to one or more user equipments intending to move into a cell served by the target base station, wherein the synchronization information is used for the user equipments to move into the cell served by the target base station without a procedure for obtaining the synchronization information). 
Kwon and Choi are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon to include receiving uplink synchronization information as taught by Choi in order to reduce the delay caused by obtaining UL synchronization (Choi Para.[0012-0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471